Citation Nr: 1311043	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  10-04 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to April 8, 2010, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to February 1970.

This case as originally before the Board of Veterans' Appeals (Board) on appeal from a February 2010 determination of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and an initial rating of 30 percent for PTSD. 

In a February 2012 decision, the Board (in pertinent part) granted a 70 percent evaluation for PTSD, effective April 8, 2010. 

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). 

In July 2012, the Court granted a Joint Motion for Partial Remand of the parties (Joint Motion).  In so doing, the Court vacated the part of the Board's decision that denied a rating in excess of 30 percent prior to April 8, 2010, for PTSD and remanded the case to the Board for action consistent with the Joint Motion.

Following the return of the case from the Court, the Veteran was sent a letter asking whether he had additional evidence to submit on the instant claim.  His attorney responded with additional argument, but no additional evidence, in March 2013.

In addition to the paper claims files, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claims.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

During the course of this appeal, the Court issued a decision, Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the Court held that a claim for a TDIU rating cannot be considered separate and apart from an increased rating claim.  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

In this case, the Veteran and his attorney have maintained that his service-connected PTSD interferes with his ability to maintain and obtain employment.  See statement from the Veteran's attorney received in March 2012.  Thus, as further discussed below, in light of Rice, the claim of entitlement to a TDIU rating is considered as part of the claim for a higher rating for the Veteran's service-connected PTSD, rather than as a separate claim.  Accordingly, the issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

Prior to April 8, 2010, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas, such as judgment, thinking, work and mood.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for an initial schedular rating of 70 percent, but no higher, for PTSD have been met during the period prior to April 8, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claim decided herein, the record reflects that the Veteran was provided all required notice in a letter mailed in January 2009, prior to the initial adjudication of the claim.

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  VA's duty to assist in this matter is met. 

Accordingly, the Board will address the merits of the claim. 

II.  PTSD

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3. 

For the period from November 28, 2008, to April 7, 2010, the Veteran's PTSD is rated as 30 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Under this General Rating Formula, a 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  


A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Historically, a December 2004 VA outpatient treatment record reflects that the Veteran was seen for an initial evaluation in the primary care clinic.  The Veteran complained of nightmares about Vietnam that restarted after two train accidents that he saw at his job.  He said that before the accidents, he was able to suppress Vietnam [memories] fairly well, but that since that time he had recurrence of the nightmares, night sweats, and depression.  He said he was currently working, and lived with his wife.  The pertinent diagnostic impression was "almost certain PTSD."  The Veteran said he was not ready for referral to a treatment program, but did agree to try Zoloft.  He was to follow up in six to nine months.  

Private medical records dated from 2006 to 2007 from S.T., Ph.D., reflect treatment for PTSD.  The Veteran complained of a bad temper.  In November 2006 he complained of insomnia, anger, depressed mood, irritability, hostility, and desire for aggression.  He reported occasional flashbacks to Vietnam.  He reported that he was happily married, had one daughter, and worked as a trainmaster.  He related that he had been in management at the railroad since 1990.  He was not enjoying his work like he used to.  The Axis I diagnosis was PTSD, and the current GAF was 50.  The highest GAF in the past year was 60+.  He was currently at risk of possible dismissal at work.  In December 2006 the Veteran reported that his supervisors were investigating him and others and that he was not dealing well with the stress.  He reported anger, PTSD, and stress.  Dr. T. agreed it was not a good idea for him to be around his supervisors.  In February 2007, he reported that his employer had transferred him to another city and reduced his salary, and that he had decided not to return to work.  He was presently out of work due to knee problems.

There is no clinical evidence of record relating to treatment for PTSD after 2007.

The Veteran submitted a claim seeking service connection for a psychiatric disorder, to include PTSD, in November 2008.  He reported symptoms of memory loss, suicidal thoughts, special disorientation, problems understanding complex commands, nightmares and flashbacks.  He reported difficulty getting along with people, including his family, and stated that he had "rages to get even."  He indicated that he neglected his personal appearance and grooming.

At a VA PTSD compensation and pension examination on April 8, 2010, the examiner noted that the claims file was reviewed.  The Veteran reported that he received his medical care for multiple medical conditions from a private physician because he did not want to expose himself to reminders of his Vietnam experience at a VA hospital or clinic.  He denied outpatient treatment or hospitalization for PTSD.  

He said he lived with his wife of 38 years, and they were comfortable together, but that they had developed differences of opinion about politics and religion that had driven them apart somewhat.  He said his temper sometimes interfered with sound judgment in discussions with her, and that they had frequent arguments.  He said he had a very good relationship with his adult daughter and saw each other weekly.  He regularly visited his parents.  He said he did not have much of a social life.  He had a number of acquaintances but spent very little time with them.  He had two close veteran friends who lived in other states, and visited one every two or three years, and visited the other twice a year.  He spoke to both weekly.  He stayed away from social situations because he wanted to avoid getting angry, and did not want to break anything or hurt anyone.  He described an incident the previous year when he threatened a man who had called him a liar with a baseball bat.  The Veteran avoided some activities he previously enjoyed, and spent a lot of time at home watching television, or on the computer.  He occasionally practiced target shooting.  He reported that in the past two years there were around three incidents in which he became violent.  He tore off his basement door, threw a coffee cup through a window, and threatened a man with a baseball bat. 

On examination, the Veteran was clean, casually dressed, and tense.  His speech was coherent, and his attitude toward the examiner was cooperative, friendly, irritable, and sarcastic.  His affect was full, and his mood was mildly labile.  The examination noted that underlying depression was evident; the Veteran was rather quick to express anger, and appeared almost tearful once or twice during the examination.  He was able to exhibit and use humor, sometimes in a defensive manner.  Attention was intact, he was able to do serial sevens, he could spell a word forward and backward, and could perform a simple three-step command without difficulty.  However, he described problems with concentration and memory at home that he believed were becoming worse.  He was oriented to person, time, and place.  Thought process was unremarkable, and thought content contained ruminations.  He had no delusions, and he understood the outcome of behavior.  With respect to insight, the examiner indicated that the Veteran understood that he had a problem.  He had sleep impairment, and reported chronic sleep difficulties, with frequent awakenings.  He reported frequent moderate to severe nightmares, usually two or three times per week, related to fire fights.  The examiner noted that the Veteran had obsessive/ritualistic behavior, specifically checking doors at night, checking to see if the cars were locked, and checking to see if his guns were loaded.  He had several loaded pistols in various locations, and said they helped him to feel secure.  He denied panic attacks.  He reported that over the past two years there were two or three occasions where he became so angry that he thought he would explode (for example, if someone cut in front of him in line).  He reported homicidal thoughts that had decreased since he began staying away from people, and passive suicidal ideation.  Impulse control was fair.  He reported that recreational activities were severely limited by his arthritis.  He reported that his memory had gotten worse over the past two years.  Remote and recent memory were mildly impaired, and immediate memory was normal.  He reported recurrent and intrusive distressing recollections of traumatic events, once or twice per week, and made efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He had moderate difficulties with concentrating.  The examiner indicated that the severity of PTSD symptoms based on psychometric data from testing was severe. 

The examiner noted that the Veteran retired from his job as a trainmaster in 2008 due to eligibility based on age, as well as medical problems, including degenerative joint disease and psychiatric problems, specifically irritability, anger, and homicidal ideation toward fellow employees.  He said the Veteran's hyperarousal symptoms of irritability/anger significantly impacted his ability to cope with social situations and manage his impulses.  The Axis I diagnosis was PTSD, chronic.  The GAF score was 55.  The examiner opined that the Veteran did not have total occupational and social impairment due to PTSD.  The examiner opined that PTSD symptoms resulted in deficiencies in judgment, thinking, family relations, mood, and judgment, and that the Veteran had a high degree of irritability and quickness to anger, leading to lapses of judgment and impulse control problems.  The examiner opined that the prognosis for improvement of his psychiatric condition was poor, since he had not participated in outpatient treatment, and because of the chronicity of his symptoms.

In the July 2012 Joint Motion endorsed by the Court, the parties agreed that remand as required because the Board failed to provide adequate reasons and bases for its findings that a 70 percent rating for PTSD was not warranted prior to April 8, 2010.  Specifically, the parties agreed that the Board failed to address evidence favorable to the claim, including evidence in the April 2010 VA examination that the Veteran's symptomatology occurred prior to the date of the examination.

During the period prior to April 8, 2010, the Board finds that based on the totality of the evidence and after resolving reasonable doubt in favor of the Veteran, his PTSD symptoms more nearly approximates the criteria for a 70 percent rating for this time period.  See 38 C.F.R. § 4.7. 


For the period from November 28, 2008, to April 7, 2010, there are no PTSD treatment records.  The record shows that the Veteran attended some private treatment prior to this period, but ultimately discontinued the treatment.  He avoided VA treatment altogether, because it reminded him of his service stressors.  

However, in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, and his statements in this regard have been credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  In this regard, the April 8, 2010 VA examination report shows that the symptoms reported by the Veteran had been largely present for two years (since April 2008).  Specifically, the Veteran reported occasions of violent outbursts and impaired impulse control (as noted above) for two years.  In addition, in a November 2008 statement the Veteran reported neglect of personal appearance and hygiene.  

The Board has reconsidered the evidence, particularly the April 2010 VA examination report, which indicated severe symptoms that had been affecting the Veteran for the prior two years.  While there is essentially no medical evidence of psychiatric treatment during the prior two years at issue, The Board has determined that resolution of reasonable doubt is appropriate under the circumstances of this case.  Accordingly, the Board finds that PTSD symptoms resulting in deficiencies in judgment, thinking, family relations, mood, and judgment, as well as impaired impulse control with violent episodes, a high degree of irritability, neglect of personal appearance and hygiene, and difficulty adapting to stressful circumstances was also present during the initial evaluation period prior to April 8, 2010.  This description is commensurate with the specific criteria set forth for a 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.

However, an even higher 100 percent rating is not warranted for service-connected PTSD for this period, as the preponderance of the evidence does not show that the Veteran's PTSD produced total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Although the Veteran retired in 2008, the weight of the evidence, including the Veteran's own statements, reflects that his retirement was not solely due to PTSD, but rather was due to multiple factors, including age, physical problems, and PTSD symptoms.  He reported a long-term stable relationship with his wife, and a good relationship with his daughter, parents, and two close friends, thus demonstrating the ability to establish and maintain effective social relationships.  Moreover, the April 2010 VA examiner specifically opined that the Veteran's PTSD did not cause total occupational and social impairment.

The Board has also considered whether the record raises the matter of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) for the period at issue.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology of his PTSD prior to April 8, 2010.  Specifically, the rating schedule contemplates the Veteran's symptoms, including violent outbursts, impaired impulse control and neglect of personal appearance.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

Prior to April 8, 2010, an initial rating of 70 percent for PTSD is granted, subject to the regulations governing the payment of monetary awards. 


REMAND

In Rice, supra, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As stated in the Introduction of this decision, the issue of entitlement to TDIU has been raised by the record.  The Board reiterates here that the Veteran asserts  that his service-connected PTSD interferes with his ability to maintain and obtain employment.  Moreover, difficulty with maintaining employment is inherent in the criteria for assignment of a 70 percent disability rating for a psychiatric disorder.  Thus, in light of Rice, the claim of entitlement to a TDIU rating is considered as part and parcel of the claim for a higher rating for the Veteran's service-connected PTSD.

A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2012). In this case, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication. 

1.  With respect to the TDIU claim, the RO must review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The RO should also issue notice to the Veteran in accordance with 38 C.F.R. § 3.159 with regard to the TDIU claim and send the Veteran the appropriate TDIU claim form.

2.  Thereafter, the RO should undertake any other development deemed necessary, to include obtaining any medical opinions deemed necessary.

3.  Then the RO should review and adjudicate the issue of entitlement to a TDIU.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his attorney a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


